UNITED STATES DlSTRlCT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
LAWRENCE RICI~IARD CASE NO. 6:18-CV-`00149
VERSUS ' JUDGE SUMMERHAYS
ALONZO HARRIS ET AL MAGISTRATE JUDGE WHITEHURST
JUDGMENT

For the reasons stated in the Report and Recommendation of the l\/lagistrate
Judge previously filed herein, and after an independent review of the record,
determining that the findings are correct tinder the applicable law, and considering
the objection to the Report and Recommendation in the record;

IT IS ()RDERED, ADJUDGED AND DECREED that Defendant Floyd
Lavergne’s l\/lotion to Dismiss [Rec. Doc. 32] is hereby GRANTED, dismissing
plaintiff” s claims against Floyd Lavergne WI_TH PREJUDICE for failing to state'a
claim upon Which relief may be granted.

THUS DONE in Chambers on this Qd.€\jl day of October, 2018.

       

" ,.v“ "N/N
\ t »`»' I
, / ~%-,. _¢`. '
\ /’/ ill ' "4\
‘ , " ;»‘?! »' ' '\
. ' ~/ _/ / \
\ , » / l l ` .» ~

Robert R. Summ§rhays

United States District Judge ‘X\

 

